— Appeal by the defendant from five judgments of the Supreme Court, Queens County (Zelman, J.), all rendered June 13, 1986, convicting him of attempted criminal sale of a controlled substance in the third degree (three counts; one each as to Indictment Nos. 802/84, 803/84 and 2112/86), and bail jumping in the first degree (two counts; one each as to Indictment Nos. 667/86 and 668/86), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.